                      Case 1:19-cv-09559-MKV Document 53 Filed 02/11/20 Page 1 of 2

AO 441 (Rev. 07/10) Summons on Third-Party Complaint


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

            Bouchard Transportation Co., Inc.,
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )
                                                                             Civil Action No. 1:19-cv-09559-GHW
           Laurel Shipping LLC and Gulf Oil LP,
                                                                     )
                 Defendant, Third-party plaintiff
                                                                     )
                                v.                                   )
            M/V ELLEN S. BOUCHARD, et al.
                      Third-party defendant
                                                                     )

                                         SUMMONS ON A THIRD-PARTY COMPLAINT

To: (Third-party defendant’s name and address) M/V ELLEN S. BOUCHARD, her engines, apparel, furniture, equipment,
                                                    appurtenances, tackle, etc.
                                                    IMO No. 8117952
                                                    Official No. 644590




         A lawsuit has been filed against defendant Laurel Shipping LLC          , who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff Bouchard Transportation Co. .

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant’s attorney, whose name and address are:
 Melvin A. Brosterman; Francis C. Healy
 180 Maiden Lane
 New York, NY 10038

         It must also be served on the plaintiff or plaintiff’s attorney, whose name and address are:
  John J. Walsh
  80 Pine Street
  New York, NY 10005
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties.

         A copy of the plaintiff’s complaint is also attached. You may – but are not required to – respond to it.

Date:
                                                                              CLERK OF COURT


                                                                                          Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-09559-MKV Document 53 Filed 02/11/20 Page 2 of 2

AO 441 (Rev. 07/10) Summons on Third-Party Complaint (Page 2)

 Civil Action No. 1:19-cv-09559-GHW

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

          u I personally served the summons on the individual at (place)
                                                                                  on (date)                           ; or

          u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

          u I served the summons on (name of individual)                                                                        , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

          u I returned the summons unexecuted because                                                                                 ; or

          u Other (specify):
                                                                                                                                           .

           My fees are $                          for travel and $                   for services, for a total of $          0.00          .

           I declare under penalty of perjury that this information is true.



 Date:
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
